FILE COPY


                                  07-18-00338-CR

                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 20-0692
                                                 §
                                                 §
 SOURCE 4 VALUE                                                               Lubbock County,
                                                 §
 v.
                                                 §
 JONATHAN HOELZER AND SETH                                                          7th District.
                                                 §
 LOWERY D/B/A INTERLOCK
                                                 §
 EVENTS


                                                                               October 23, 2020

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
         It is further ordered that petitioner, SOURCE 4 VALUE, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 1st day of December, 2020.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk